Title: To John Adams from James Asheton Bayard, Jr., 11 February 1801
From: Bayard, James Asheton, Jr.
To: Adams, John

SirChamber of the Representatives. 11th. Feby. 4. O’clock
The House of Representatives having Set unusually late the last two days I have been prevented waiting upon You according to my intention. I beg You Sir to believe that I appreciate with a becoming Sense the high honor You have proposed to confer upon me.
I took the liberty of stating the subject to the Chief Justice who was So obliging as to undertake to request your opinion upon the propriety of Communicating with the successor to the office of President and leaving the determination to the result
The Chief Justice has informed me that You did not disapprove the arrangement. I enabled in consequence Sir to say that I submit myself to Your pleasure, begging you to be assured that tho’ I Shall be much flattered by the honors of the proposed Station; yet I value infinitely more the proof which will be afforded Me of Your personal opinion
I have the Honor to be / with perfect consideration / your very obt. Servt.
James A. Bayard—
P. S. The House of Representatives has balloted Seven times and the Result of each ballot was 8 votes for Mr. Jefferson 6 for Mr. Burr & 2 Divided—
We have allowed ourselves an hour for refreshment and at the end of that time are to proceed with the ballot. There is a prospect that our Confinement will continue during the night. 

J A. B.